 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
x DATE FILED: 12 619
NELS J. FREUND-NELSON, : = L—S
Plaintiff,
ORDER
-against-

19-CV-8880 (LGS)(KNF)
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

----X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
The Clerk of Court shall seal the paper version of the document associated with Docket

Entry No. 10; that document is in the file maintained by the Clerk of Court for this action. The

Clerk of Court shall also seal ECF Docket Entry No. 10.

 

Dated: New York, New York SO ORDERED:
December 6, 2019 - +
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
